March 10 2015


                                           DA 14-0518
                                                                                         Case Number: DA 14-0518

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2015 MT 80N



LEONARD WALLACE,

              Plaintiff and Appellant,

         v.

NORMAN HAYES and
RODNEY J. HAYES,

              Defendants and Appellees.



APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DV 01-0882
                        Honorable Gregory R. Todd, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Leonard Wallace (self-represented); Coeur d’Alene, Idaho

                For Appellees:

                        Tom Singer, Axilon Law Group, PLLC; Billings, Montana



                                                    Submitted on Briefs: February 11, 2015
                                                               Decided: March 10, 2015


Filed:

                        __________________________________________
                                          Clerk
Justice Michael E Wheat delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not serve

as precedent. Its case title, cause number, and disposition shall be included in this Court’s

quarterly list of nonciteable cases published in the Pacific Reporter and Montana Reports.

¶2     Leonard Wallace (Wallace) appeals from the order of the Montana Thirteenth Judicial

District Court, Yellowstone County, renewing a 2004 judgment it rendered in favor of

Norman Hayes, MagTrac Bolus Partnership, Gerald Hill, Lucille Hill, Jack Heyneman, John

Heyneman, and Rodney J. Hayes (Hayes, et al.). We reverse.

¶3     On August 3, 2004, Hayes, et al., obtained a judgment against Wallace for

$2,500,000. On June 17, 2014, Hayes, et al., filed a motion asking the District Court to

renew this judgment. They alleged that over $2,068,771.22 of the judgment remained

unsatisfied. Wallace objected to this motion. He argued that the original judgment was

invalid because of fraud, due process violations, and contempt of court. For these reasons, he

claimed that the District Court should not renew the judgment, and he asked the District

Court to review the legality of the judgment. Despite Wallace’s arguments, the District

Court granted the motion of Hayes, et al., and issued an order renewing the judgment.

¶4     Wallace appeals from this order. He repeats the arguments that he made to the

District Court and asks this Court to reverse the order and to remand for a hearing on the

validity of the original judgment.

¶5     Hayes, et al., concedes that the judgment was renewed in error. They admit and we

agree that a judgment cannot be renewed on the motion of a party. Jones v. Arnold, 272
                                              2
Mont. 317, 325, 328, 900 P.2d 917, 922, 924 (1995); see also Welch v. Huber, 262 Mont.
114, 116, 862 P.2d 1180, 1181 (1993) (reversing an order granting an ex parte motion to

renew a judgment). As we have stated, “a judgment may be extended past its 10 year

duration only by filing a separate action to obtain a judgment on the judgment.” Jones, 272
Mont. at 325, 900 P.2d at 922 (citing § 27-2-201(1), MCA; Welch, 262 Mont. at 116, 862

P.2d at 1181) (emphasis added). Because Hayes, et al., did not file a separate action and

instead requested renewal by motion, the District Court erred by renewing the judgment. For

this reason, we reverse the order of the District Court. This decision does not preclude

Hayes, et al., from filing a separate action to renew the judgment.

¶6     We do not agree, however, with Wallace’s claim that he is now entitled to remand and

a hearing on the merits of the original matter. Even if an action to renew the judgment was

properly instituted, Wallace would not be entitled to argue the merits of the original matter.

State v. Hart Refineries, 109 Mont. 140, 143, 92 P.2d 766, 768 (1939); Haupt v. Burton, 21
Mont. 572, 575-76, 55 P. 110, 111 (1898). He is by no means entitled to a hearing on the

arguments which he has unabatingly made to the District Court during the past thirteen

years, which he has brought to the attention of this Court on eleven occasions, and which are

– as they have been for over a decade – settled as res judicata. The District Court did not err

by refusing to grant a hearing on Wallace’s arguments.



¶7     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of our

Internal Operating Rules, which provides for nonciteable memorandum opinions. The issues

in this case are legal and are controlled by settled Montana law, which the District Court
                                              3
incorrectly interpreted.

¶8     Reversed.

                               /S/ MICHAEL E WHEAT

We Concur:

/S/ LAURIE McKINNON
/S/ BETH BAKER
/S/ JIM RICE




                           4